Citation Nr: 0616222	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from September 1993 
to July 1999. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reduced the veteran's rating for 
chronic fatigue syndrome from 100 to 20 percent.  

In the veteran's representative's April 2006 informal 
hearing, he raised the claim of service connection for a 
psychiatric disability secondary to the service-connected 
chronic fatigue syndrome.  This issue is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In an October 2000 decision, service connection was 
granted for lymphoblastic lymphoma with chronic fatigue 
syndrome.  The RO assigned a 100 percent disability 
evaluation from July 16, 1999.  

2.  In a September 2001 decision, the RO proposed to reduce 
the veteran's service-connected chronic fatigue syndrome to 
20 percent; the veteran was informed of this proposal by 
letter dated October 15, 2001, which informed him of the 
right to a personal hearing if he requested such hearing 
within 30 days.  

3.  On October 24, 2001, the veteran's representative 
requested a personal hearing regarding the proposed reduction 
of his chronic fatigue syndrome.  

4.  The veteran was scheduled for a personal hearing on 
September 12, 2002; he was informed of the hearing by letter 
dated August 30, 2002.  
5.  The veteran's representative attended an informal 
conference on September 12, 2002; the hearing worksheet 
clearly indicates that "they still want a local hearing."  

6.  By decision dated November 2002, the RO reduced the 
veteran's rating for chronic fatigue syndrome to 20 percent 
effective February 1, 2003.  

7.  The veteran was afforded a hearing before a decision 
review officer on May 27, 2003.  

8.  In September 2003, the RO issued a supplemental statement 
of the case on the issue of "evaluation of chronic fatigue 
syndrome, currently considered 20 percent disabling"; the 
September 23, 2003, notification letter informed the veteran 
that a substantive appeal had already been issued, and that a 
response from the veteran was optional.  

9.  The record does not reflect that the veteran was afforded 
a predetermination hearing prior to a final rating action 
reducing the veteran's disability evaluation to 20 percent.  


CONCLUSION OF LAW

Restoration of a 100 percent rating for the service-connected 
chronic fatigue syndrome is warranted, as the reduction to a 
20 percent rating was void ab initio.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 2000 decision, the RO assigned the veteran a 
100 percent rating for lymphoblastic lymphoma with chronic 
fatigue syndrome, effective July 16, 1999.  

The veteran underwent a VA examination in August 2001.  

In a September 2001 rating decision, the RO proposed to 
reduce the veteran's CFS rating to 20 percent.  The RO 
informed the veteran of the proposal in a letter dated 
October 15, 2001.  It informed the veteran that he had the 
right to a personal hearing, and had 60 days in which to 
respond to the proposal.  

On October 24, 2001, the veteran's representative requested a 
personal hearing regarding the proposed reduction of his 
chronic fatigue syndrome.  

The veteran was scheduled for a personal hearing at the RO on 
September 12, 2002; he was informed the hearing by letter 
dated August 30, 2002.  

As indicated by a "service organization hearing worksheet," 
the veteran's representative attended an informal conference 
before RO personnel on September 12, 2002.  On the worksheet, 
there is a line that reads, "They still want a local 
hearing."  An "x" was marked by the "yes" box after that 
statement.  The worksheet also shows that the veteran wanted 
records to be obtained from the Social Security 
Administration (SSA) and to be afforded another VA 
examination before any further action on the reduction was 
taken.

The veteran underwent a VA examination in October 2002.  

By decision dated November 2002, the RO reduced the veteran's 
rating for chronic fatigue syndrome to 20 percent effective 
February 1, 2003.  The veteran filed a notice of disagreement 
in December 2002, a statement of the case was issued in 
January 2003, and the veteran filed a VA Form 9 substantive 
appeal in March 2003.  In a statement, dated in May 2003, the 
veteran's representative noted that he had been afforded a 
personal hearing which he had requested in October 2001, and 
that therefore he was not afforded due process prior to the 
reduction.

The veteran was afforded a hearing before the RO in May 2003.  

The veteran underwent a VA examination in August 2003, 
although this was in connection with a claim for service 
connection for a disability of the spine and not for the 
reduction in the rating for chronic fatigue syndrome.  

In September 2003, SSA records were received.  It was 
determined that the veteran's disability ceased in November 
2002.  The medical records did not show any specific 
information regarding the veteran's chronic fatigue syndrome.  

In September 2003, the RO issued an SSOC on the issue of 
"evaluation of chronic fatigue syndrome, currently 
considered 20 percent disabling," and notified the veteran 
of the decision by letter dated September 23, 2003.  The 
letter informed him that a substantive appeal had already 
been issued, and that a response was optional.  


Analysis

The issue on appeal is the propriety of the reduction of the 
rating for chronic fatigue syndrome from 100 percent to 20 
percent effective February 1, 2003.  VA regulations provide 
that certain procedures must be followed before a disability 
rating may be reduced.  See 38 C.F.R. § 3.105(e), (i) (2005).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefor, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e) (2005).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2005).  

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2005).  

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2005).

In this case, the Board finds that the RO did not comply with 
the procedural requirements of 38 C.F.R. § 3.105.  After the 
September 2001 proposal to reduce the veteran's chronic 
fatigue syndrome rating, the veteran requested a hearing in a 
timely manner in October 2001, and he was scheduled for such 
hearing on September 12, 2002.  The evidence shows that on 
the date of the hearing, the veteran's representative 
attended an informal conference before RO personnel.  
Although notes were made regarding the conference on a 
"service organization hearing worksheet" dated September 
12, 2002, the informal conference cannot be interpreted to 
satisfy the veteran's request for a predetermination hearing.  
That is because on the worksheet, there is a line that reads, 
"They still want a local hearing", with a "yes" and "no" 
choice after the line, and there is an "x" by the "yes" 
box .  After the September 2002 informal conference, the RO 
reduced the veteran's rating in a November 2002 rating 
decision.  In addition to not affording him a hearing before 
this determination, the RO also had not yet received the SSA 
records which, at the informal conference, the veteran's 
representative had requested be obtained before further 
action was taken regarding the proposed reduction.

Since the veteran was not afforded the predetermination 
hearing that he had timely requested before the November 2002 
rating decision, it must be concluded that the November 2002 
rating action was not proper.  Nor is there any indication in 
the claims folder that the veteran failed to report for his 
scheduled predetermination hearing without good cause.  
Rather, the evidence shows that the veteran and/or his 
representative attended an informal conference on the date 
that his original hearing had been scheduled, but that he 
still wished to have a predetermination hearing.  

To that end, the veteran was afforded a hearing before the RO 
in May 2003.  However, that hearing cannot be considered a 
predetermination hearing pursuant to 38 C.F.R. § 3.105(i)(1) 
since no "final rating action" was performed after said 
hearing.  Although an SSOC was issued in September 2003, this 
in no way can be interpreted as a "final rating action."  
In particular, the notification letter regarding the SSOC 
informed the veteran that a substantive appeal had already 
been issued, and that a response was optional.  In reality, 
since the veteran was never afforded a predetermination 
hearing prior to the "final rating action" of November 
2002, action cannot constitute a valid "final rating 
action."  Moreover, the veteran's benefits were reduced 
effective February 1, 2003, prior the May 2003 hearing, and 
therefore that hearing cannot have constituted a 
"predetermination" hearing as the determination already had 
been made and the action already taken.

The VA Office of General Counsel addressed a situation where 
VA failed to accurately apply the provisions of 38 C.F.R. § 
3.105(e).  In that case, VA assigned an erroneous effective 
date, and the Office of General Counsel held that such action 
would not void the rating reduction, but would merely create 
an incorrect effective date for the reduction.  VAOPGCPREC 
31-97 (1997).  However, that General Counsel opinion dealt 
with a situation in which the veteran had already been given 
a predetermination hearing prior to a final rating action, 
but an incorrect date of reduction had been selected.  In 
this case, for the reasons discussed above, the veteran was 
not afforded his predetermination hearing prior to a final 
rating action.  

Where VA procedures authorize the Secretary to reduce 
benefits in certain contexts, as do 38 C.F.R. § 3.105(e)-(i), 
such a reduction must be preceded by detailed and specific 
procedural safeguards that fully and fairly give the claimant 
notice of the proposed reduction and an opportunity to 
contest it.  Majeed v. Principi, 16 Vet. App. 421, 434 
(2002).  Thus it appears that, where the procedural 
requirements are not followed, as distinguished from 
inaccurately applied, the rating reduction is not proper.  
See Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 413.

Under these circumstances, the Board must conclude that the 
reduction in the 100 percent rating for the veteran's 
service-connected chronic fatigue syndrome to 20 percent, 
implemented by the RO in November 2002, was not accomplished 
in accordance with the clear regulatory requirements of 38 
C.F.R. §§ 3.105(e)-(i), to which rating reductions must 
conform.  As such, the Board finds that the November 2002 
reduction of the veteran's 100 percent rating to a 20 percent 
rating denied the veteran due process and is void ab initio.  
As the reduction was improper, the 100 percent evaluation for 
the service-connected chronic fatigue syndrome must be 
restored, effective February 1, 2003.  

As the veteran has been granted the benefit he was seeking 
(restoration of his 100 percent rating for chronic fatigue 
syndrome), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2005).  




ORDER

Restoration of a 100 percent rating for the service-connected 
chronic fatigue syndrome is granted effective February 1, 
2003.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


